     Case 2:17-cr-00360-JJT Document 242 Filed 12/17/19 Page 1 of 11

                                                                      -.
                                                       ('' 1 7 2019




                          -L




II
Case 2:17-cr-00360-JJT Document 242 Filed 12/17/19 Page 2 of 11



d -r
Case 2:17-cr-00360-JJT Document 242 Filed 12/17/19 Page 3 of 11
     Case 2:17-cr-00360-JJT Document 242 Filed 12/17/19 Page 4 of 11




II
Case 2:17-cr-00360-JJT Document 242 Filed 12/17/19 Page 5 of 11
                                                                  -6:'
     Case 2:17-cr-00360-JJT Document 242 Filed 12/17/19 Page 6 of 11




II
Case 2:17-cr-00360-JJT Document 242 Filed 12/17/19 Page 7 of 11




                                          :l\ be.,
     Case 2:17-cr-00360-JJT Document 242 Filed 12/17/19 Page 8 of 11




-
11
Case 2:17-cr-00360-JJT Document 242 Filed 12/17/19 Page 9 of 11




                                               ;/ 6/~ /J ,T,/J.S,
     Case 2:17-cr-00360-JJT Document 242 Filed 12/17/19 Page 10 of 11




 l
11
                                Case 2:17-cr-00360-JJT Document 242 Filed 12/17/19 Page 11 of 11
~dv/ kJ,11,i_b1' r W40i"7Jl {7.iv "1 1./ 68 )
(~ f~C.L - Ec..ft                 ·· ·
  P,b ,   /0''    t, '!>d"D
 j:'.:\ure,ice I Q,-;-z.tM .__ )j'SI 3,;z;




                Notice                                    Cf,-i✓1c
      "' This Correspondence
               is mailed                                 L-/0 l   W1
   -~-. _;-; _,. ~- correctional Institution
             it' 2: contents are
                 unc€nsored
                                                         "1'1l>eV\,v'
                                                                           } 11   ,Jlj,li,11,Jll,l/   }"·' I,,, ,,,,,, ,1
                                                                                                        , J J , JI'   11 1,i111J.lp1Jlj,jjl111
                                                                                                                 I

                                               .'   ..
